12 F.3d 580w
43 Soc.Sec.Rep.Ser. 249, Medicare&Medicaid Guide P 41,967Kimberly AUDETTE, on behalf of herself and as next friend ofher minor children;  Sharon McMurphy, on behalf of herselfand her minor children;  Betty Keyser;  Michigan WelfareRights Organization, each on behalf of a class of similarlysituated persons, Plaintiffs-Appellants,v.Louis W. SULLIVAN, Secretary, U.S. Department of Health &Human Services;  Gail Wilensky, Administrator,Health Care Financing Administration,Defendants-Appellees.Christine BABBITT, on behalf of herself and as next friendof her minor children;  Kimberly Campbell, on behalf ofherself and as next friend of her minor children;  MichiganWelfare Rights Organization, each on behalf of a class ofsimilarly situated persons;  Sharon McMurphy, on behalf ofherself and her minor child;  Cornelia Sims, Plaintiffs-Appellants,v.The STATE OF MICHIGAN, Through its DEPARTMENT OF SOCIALSERVICES;  Gerald Miller, in his official capacity asDirector of the Michigan Department of Social Services;Eileen Ellis, in her official capacity as Acting Director ofthe Medical Services Administration of the MichiganDepartment of Social Services, Defendants-Appellees.
No. 92-1750, 92-1112.
United States Court of Appeals,Sixth Circuit.
Argued March 23, 1993.Decided Dec. 17, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 19 F.3d 254.